DETAILED ACTION

The present application (Application No. 14/869,463), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to Appeal Brief, received 08 April, 2021.


Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephonic interview with Weston Dunn, authorized by Applicant’s representative Kelly Feimster, Reg. No. 57,781, on 06/01/2021, and in a follow up written electronic
Support for the amended claims can be found in the specification as filed ¶3, 52-53.

The claims have been amended as follows:
1.	(Proposed Amendment)	One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations to provide targeted content related to sentiment associated with products, the operations comprising:
in accordance with an abandonment of an item in an electronic shopping cart, identifying a referral source from which a user navigated to arrive at a product page having the item in an electronic shopping cart;
determining that the referral source and the product page were visited during a browsing session; 
determining a negative sentiment of a product feature associated with the item, wherein the negative sentiment of the product feature is determined using content of the referral source, wherein the content of the referral source includes a negative description of the product feature;
based on the negative sentiment of the product feature, selecting positive targeted content related to the product feature associated with the item, wherein the positive targeted content includes a positive description of the product feature which is contrary to the negative description of the product feature in the content of the referral source, the targeted content intended to address the negative sentiment of the product feature associated with the item; and
providing the positive targeted content for the user to view in an effort to entice the user to complete a purchase of the item in the shopping cart.




4.	(Proposed Amendment)	The one or more computer storage media of claim [[3]]1, wherein the referral source corresponds with a website that is separate from a website associated with the product page.
5.	(Proposed Amendment)	The one or more computer storage media of claim 1, wherein the negative sentiment is determined using a keyword level sentiment engine that determines a sentiment score in relation to the product feature.
6.	(Proposed Amendment)	The one or more computer storage media of claim 1,  wherein the referral source comprises a webpage that includes at least one mention of the product feature.
7.	(Proposed Amendment)	The one or more computer storage media of claim [[6]]1, wherein the positive description of the product feature is included as part of a blog post, a review, a product specification, a social post, or a combination thereof.
8.	(Proposed Amendment)	The one or more computer storage media of claim 1, wherein the positive targeted content is provided via an electronic mail or an instant message.
12.	(Proposed Amendment)	The method of claim 9, wherein the negative sentiment is determined using a keyword level sentiment engine that determines a sentiment score in relation to the product feature.
22.	(Proposed Amendment)	A computer-implemented method for providing targeted content related to sentiment associated with products, the method comprising:
in accordance with an abandonment of an item in an electronic shopping cart, identifying a referral source from which a user navigated to arrive at a product page having the item in an electronic shopping cart;
determining that the referral source and the product page were visited during a browsing session; 
determining a negative sentiment of a product feature associated with the item, wherein the negative sentiment of the product feature is determined using content of the referral source, wherein the content of the referral source includes a negative description of the product feature;
based on the negative sentiment of the product feature, selecting positive targeted content related to the product feature associated with the item, wherein the positive targeted content includes a positive description of the product feature which is contrary to the negative description of the product feature in the content of the referral source, the targeted content intended to address the negative sentiment of the product feature associated with the item; and
providing the positive targeted content for the user to view in an effort to entice the user to complete a purchase of the item in the shopping cart.




25.	(Proposed Amendment)	The method of claim 22,  wherein the negative sentiment is determined using a keyword level sentiment engine that determines a sentiment score in relation to the product feature.
26.	(Proposed Amendment)	The method of claim 22,  wherein the referral source comprises a webpage that includes at least one mention of the product feature.
27.	(Proposed Amendment)	The method of claim 22, wherein the positive description of the product feature is included as part of a blog post, a review, a product specification, a social post, or a combination thereof.


Status of Claims 

Claims 1, 4-8, 12, 22, 25-27, are amended. Claims 14-20, were previously canceled. Therefore, claims 1-13, 21-27, are currently pending and addressed below.


Allowable Subject Matter 

Claims 1-13, 21-27, are allowed. 


Reasons for Allowance 

The following is an Examiner's statement of reasons for allowance:
Embodiments of the present invention provide systems, methods, and computer storage media directed to providing targeted content related to sentiment associated with products. In one embodiment, content of a referral source from which a user navigates to arrive at a product page having an item of interest is analyzed. A sentiment of the item based on the analysis of the content within the referral source is determined. Based on the sentiment of the item, targeted content related to the item is identified and provided to the user in an effort to reconcile the determined sentiment of the item. 
In particular, the invention determines that the content of the referral source includes a negative description of the product feature indicative of a  negative sentiment, and based on the negative sentiment of the product feature, the claimed invention selects positive targeted content related to the product feature associated with the item, wherein the positive targeted content includes a positive description of the product feature which is contrary to the negative description of the product feature in the content of the referral source. This positive targeted content is then provided for the user to view in an effort to entice the user to complete a purchase of the item in the shopping cart.
The above combination of elements represents novelty.
The claims are not directed to an abstract idea or any other judicial exception.


Lee et al. (US 2016/0117726) teaches: Methods and systems for significantly improving marketing tools based on analysis of shopping cart abandonment patterns. Detect an abandonment action for the particular item (electronic shopping cart deemed abandoned), and further link abandonment action or patterns with a purchasing intent or interest (see at least ¶16-20). User profile is tracked by the system and used as the basis for targeted offers include: past item purchases, user purchase rate, and user browsing habits, browsing history and shopping cart abandonment data (see at least ¶69-70, 100-104). System determines user sentiment towards products presented on a webpage (see at least ¶95-96, 101).

Garg et al. (US 2009/0024700) teaches: System and methods for sponsored content targeting. The system 100 evaluates content in the reference page to determine an ad context. The system 100 can use the evaluated reference page to determine appropriate sponsored content to retrieve from a sponsored content repository. In another implementation, user activity or behavior in a first page from which a user navigates to a second page (e.g., clicking on a hyperlink to the second page, filling in a form, etc.) and the content of the first page can be used to determine an ad context that can be used to select and provide sponsored content. (see at least ¶19, 45, claims 1-4).

Garcia-Martinez et al. (US 2014/0040010) teaches: Users of a social networking system perform actions on various objects maintained by the social networking system, and based on these actions the system may determine that the user has a negative sentiment and/or a positive sentiment for an object (see at least abstract, ¶3-4, 33). Sentiment can be extracted from content items that include topic content (see at least ¶13, 41, 43). The objects may be advertisements, posts, newsfeeds, timelines, or any other content item in the social networking system (see at least ¶46).

Kirk et al. (US 2015/0058103) teaches: Sentiment score  (see at least ¶93, 95).

Carmel et al. (US 2010/0036828) teaches: Comparing and analyzing a given site's page(s) and the competitors' sites, to determine which differences may be suitably emphasized or flagged (see at least ¶29). For each important term found: important terms analysis further comprises determining a frequency of this term in the entire document set; and, if frequency is greater than a predetermined threshold, submitting the term to search engine to obtain said returned results (see at least ¶84, claim 3) 

Although these references generally teach systems and methods which meet most claim limitations, when the claims are viewed as a whole these above mentioned references do not seem to make a proper combination.

An NPL search using ip.com identified no applicable NPL documents, nor other foreign patent related prior art. 

Claims 1-13, 21-27, comply with the 2019 PEG, 35 U.S.C. 101 because the claims as amended, are not directed to any concept identified by the courts as abstract ideas. 
Step 1: The claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims are directed to a method of presenting targeted content to users based on a known sentiment towards a product or topic. This concept is a method comprising advertising activities. This concept falls within the “Certain Methods of Organizing Human Activity” grouping.
Step 2A- Prong 2: Additional elements include: “determining a user sentiment of the item based on the analysis of the content within the referral source from which the user navigated to arrive at the product page having an item of interest to the user”. When the claim elements are viewed as a whole, this determination integrate the abstract idea into a practical application. When the claim elements are considered as a whole, the claimed invention is more than a drafting effort designed to monopolize the abstract idea exception of presenting targeted content to users based on a known sentiment towards a product or topic, and therefore integrate the abstract idea into a practical application.
 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681